              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    CYNTHIA HARRIS,

                   Plaintiff,
              v.                            Case No. 17-12112
                                            Hon. Terrence G. Berg
    LAKEVIEW LOAN
    SERVICING, LLC and
    FLAGSTAR BANK,

                   Defendants.

       ORDER DIRECTING PLAINTIFF TO SUPPLEMENT
                    THE RECORD
     On October 10, 2018, the Court held a telephonic status

conference with counsel to determine whether discovery had been

completed in this case.
     Plaintiff’s counsel stated that discovery was complete, but

Defendant’s counsel indicated that she believed additional

discovery might be necessary depending on how the Court decides

Defendant’s Motion to Dismiss, Dkt. 18, which is currently pending.

     Plaintiff’s counsel represented during the conference call that,

although the complaint was initially filed as an action to quiet title




                                   1
 
and to challenge a mortgage foreclosure, Plaintiff has since

redeemed the subject property.1

       However, the record does not contain any evidence pertaining to

Plaintiff’s redemption of the property. Rather, the briefing of the

parties concerning Defendant’s Renewed Motion to Dismiss is

premised on a set of operative facts that existed prior to the alleged

redemption. Adding facts about the alleged redemption to the
record would aid the Court in resolving the motion before it.

       Plaintiff is therefore directed to file supplemental briefing, along

with supporting exhibits, to provide information responsive to the
following questions:

               When did the redemption take place?

               What amount did Plaintiff pay to redeem the property?




                                                            
1 This case was removed to federal court by Defendants on June 28, 2017. On
July 20, 2017, Defendants filed a Motion to Dismiss. Dkt. 4. In its response to
the Motion to Dismiss, Plaintiff requested facilitation for settlement purposes.
Dkt. 8 at PageID.251–52. On January 17, 2018, the parties filed a stipulation
and order dismissing Count I, Quiet Title; Count III, Specific Performance; and
Count IX, Injunctive Relief. Dkt. 13. On January 23, 2018, the Court issued an
order referring the case for facilitation and denying without prejudice
Defendants’ Motion to Dismiss. Dkt. 14 at PageID.382. After facilitation failed,
on May 21, 2018, Defendants refiled their Motion to Dismiss. Dkt. 18. Plaintiff
responded on June 12, 2018. Dkt. 20. Although Plaintiff’s counsel has
represented during telephone status conferences on May 2, 2018 and October
10, 2018, that, at some point between the filing of the first and second motions
to dismiss, Plaintiff redeemed the property, there is nothing in the record to
establish this fact.
                                                               2
 
      What were all the surrounding circumstances concerning

         the redemption, including but not limited to whom Plaintiff

         paid in the process of redeeming the property?

      Did the alleged redemption completely discharge Plaintiff’s

         loan obligation to Defendant?

      Does the fact that Plaintiff has redeemed the property

         affect the viability or any of the claims remaining in the

         Complaint? Address each of the remaining claims in the

         Complaint.

      If the fact that Plaintiff has redeemed the property renders
         any of the remaining claims moot, show cause why such

         claims should not be dismissed.

      Are there any other facts pertaining to the redemption that
         would aid the Court in disposing of the pending Motion to

         Dismiss?

If Defendants wish to address these questions by submitting

supplemental briefing of their own, they may also do so as directed

below.

    WHEREFORE, IT IS HEREBY ORDERED, that Plaintiff
shall submit supplemental briefing addressing the above questions

within ten (10) days, or by no later than October 22, 2018.




                                 3
 
      Any responsive brief by Defendants may be submitted by

October 29, 2018. These supplemental briefs may not exceed ten

(10) pages.


      SO ORDERED.



    Dated: October 11,       s/Terrence G. Berg
    2018                     TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE


                         Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on October
    11, 2018.
                             s/A. Chubb
                             Case Manager

 




                                    4
 
